Case: 14-10834      Document: 00512967351         Page: 1    Date Filed: 03/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-10834
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                           March 12, 2015
                                                                             Lyle W. Cayce
EMMANUEL NNAJI,                                                                   Clerk


                                                 Plaintiff-Appellant

v.

RODNEY W. CHANDLER, Warden, FCI Fort Worth,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-439


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Emmanuel Nnaji, federal prisoner # 39011-177, appeals the dismissal of
his 28 U.S.C. § 2241 petition for failure to satisfy the savings clause of
28 U.S.C. § 2255(e). Nnaji challenged his 240-month sentence for forced labor,
harboring an illegal alien for financial gain, document servitude, making false
statements to federal agents, and conspiracy. He contended, based on Alleyne
v. United States, 133 S. Ct. 2151 (2013), that his statutory minimum sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10834     Document: 00512967351       Page: 2   Date Filed: 03/12/2015


                                   No. 14-10834

was unconstitutionally increased based on facts not admitted or proved beyond
a reasonable doubt.
      We review a district court’s dismissal of a § 2241 petition de novo. Pack
v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Since Nnaji sought to attack the
validity of his sentence, he had to meet the requirements of the savings clause
of § 2255(e) to raise his claim in a § 2241 petition. See § 2255(e). To meet the
requirements of the savings clause of § 2255(e), Nnaji had to show that his
claim was “(i) . . . based on a retroactively applicable Supreme Court decision
which establishes that [he] . . . may have been convicted of a nonexistent
offense and (ii) that was foreclosed by circuit law at the time when the claim
should have been raised in [his] . . . trial, appeal, or first § 2255 motion.” Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      In Alleyne, the Supreme Court held that any fact that increases a
defendant’s mandatory minimum sentence must be submitted to a jury to be
proved beyond a reasonable doubt. 133 S. Ct. at 2163. Since the decision in
Alleyne implicates the validity of a sentence, Alleyne does not establish that
Nnaji was convicted of a nonexistent offense. See Wesson v. U.S. Penitentiary
Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002). Therefore, the district court
did not err by dismissing Nnaji’s § 2241 petition for failure to satisfy the
savings clause of § 2255(e).
      The judgment of the district court is AFFIRMED.




                                         2